Case: 1:18-cv-07880 Document #: 58 Filed: 06/20/19 Page 1 of 2 PagelD #:2962

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS

LEVI STRAUSS & CO.,
Plaintiff,
v.
KEQIONG, et al.,
Defendants.

 

 

EASTERN DIVISION

Case No. 18-cv-07880
Judge Ronald A. Guzman

Magistrate Judge M. David Weisman

SATISFACTION OF JUDGMENT

WHEREAS, a judgment was entered in the above action on March 6, 2019 [52], in favor

of Plaintiff Levi Strauss & Co. (“LS&Co.”) and against the Defendants Identified in Schedule A

in the amount of one million dollars ($1,000,000) per Defaulting Defendant for willful use of

counterfeit LEVI’S Trademarks in connection with the offer for sale and/or sale of products

through at least the Defendant Internet Stores, and LS&Co. acknowledges payment of an agreed

upon damages amount, costs, and interest and desires to release this judgment and hereby fully

and completely satisfy the same as to the following Defendants:

 

 

 

 

 

Defendant Name Line No.
loveloveshop 23
yangyali987 155

 

THEREFORE, full and complete satisfaction of said judgment as to the above-referenced

Defendants is hereby acknowledged, and the Clerk of the Court is hereby authorized and directed

to make an entry of the full and complete satisfaction on the docket of said judgment.

(

 
Case: 1:18-cv-07880 Document #: 58 Filed: 06/20/19 Page 2 of 2 PagelD #:2962

Dated this 20th day of June 2019. Respectfully submitted,

hip.

/ Amy C. Zieglet

Justin R. Gaudio
RikKaleigh C. Johnson
Jake M. Christensen
Greer, Burns & Crain, Ltd.
300 South Wacker Drive, Suite 2500
Chicago, Illinois 60606
312.360.0080
312.360.9315 (facsimile)
aziegler@gbc.law
jgaudio@gbe.law
rjohnson@gbc.law
jchristensen@gbc.law

Counsel for Plaintiff Levi Strauss & Co.

Subscribed and sworn to me by RiKaleigh C. Johnson, on this 20th day of June 2019.
Given under by hand and notarial seal.

Official Seal : .
Notary Public ~ State of Illinois ? Notary Public

My Commission Expires Nov 20, 2021

CAITLIN SCHLIE

 

State of Illinois
County of Cook
